Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16-21, 23, 24, 26-34 and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 13 (claim 24 recites similar limitations), the claim recites “wherein the at least one of the one or more target holes having a substantially prismatic perimeter is further configured to impact the puck-shaped object's ability to pass through said target hole when shot at the game board positioned for game play, depending on the puck-shaped object's orientation in the air just as it reaches the opening of said target hole at the top side of the game boar”.
	Such limitations are unclear, and the specification does not provide much clarity regarding such issue (aside from reciting similar language).  Furthermore, such limitations appears to be related to the manner of throwing a projectile towards target, and it is unclear what/how the “object’s orientation in the air” has any affect, consequence, value, and etc. to the structure of the device. It does not. Thus, the manner of throwing an object towards the target/s is irrelevant to the structure of the claimed board apparatus, and the examiner is unclear if such limitations are part of the apparatus or they are related to a method of utilizing game board. 
	With respect to claim 17 (claim 29 recites similar limitations), the claim recites “ wherein the opening of one or more of the one or more target holes is partially obstructed by a structure attached to the game board”, to what “obstruct structure” the claim referred to? One of the main purposes of the device is to include target holes that are design to be clear, therefore allowing thrown object/s to enter thereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16, 18, 19, 23, 24, 27, 28, 30, and 31 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Nichols US 1,636,920 (“Nichols”).
	As per claim 13, Nichols discloses a game board system (game system for throwing objects thereat)(Figs. 1-6; 1:1-2:11), comprising: 
	a) a game board with top and bottom sides, two side walls and two end walls, comprising one or more target holes formed through the top and bottom sides, through which a puck-shaped object can pass, and wherein at least one of the one or more target holes has a substantially prismatic perimeter (cover B includes borders/flanges 21-22; the cover further includes a square openings 20, i.e. a target holes that has a substantially prismatic perimeter)(Fig. 1; 1:47-62); and 
	b) a set of legs connected to the game board to prop the game board up at an angle off of a surface (posts 12 and walls 13)(Figs. 1-3; 1:33-46); 
	wherein the at least one of the one or more target holes having a substantially prismatic perimeter (square openings 20)(Fig. 1; 1:47+).
 	With respect to “is further configured to impact the puck-shaped object's ability to pass through said target hole when shot at the game board positioned for game play, depending on the puck-shaped object's orientation in the air just as it reaches the opening of said target hole at the top side of the game board” as discussed above the examiner is unclear what is that applicant sought to claim by such language.
	To the best of his understating, such limitations are related to the shape, configuration of the target hole to include “a substantially prismatic perimeter”, i.e. hole or target , such as a square, rectangle, triangle, hexagon, rhombus and the like (e.g. original disclosure [0072]).
	Furthermore, at [0081], applicant stated”.. The5 rectangular target holes are not only designed to simulate the shape of an actual hockey goal, but are also intended to cause the user to perform a proper saucer pass/shot making it more challenging to get a puck through a target hole. The user must start the release of the shot/pass off the heal of the blade of their stick in order to have the puck hover through the air flat, while rotating towards to the goal, otherwise known as a10 saucer pass or shot. This is a skillset that is developed and requires repetition in order to master.”
	And in [0083] it also states ”In this way, a game board with round holes used for a corn hole or golf type shooting game can be converted into a game board according to the present disclosure by reconfiguring the round holes to target holes which impact a puck-shaped object's ability to pass through it (based on the puck-shaped object's orientation in the air just as it reaches the opening of said t target hole at the top side of the board).”
	Accordingly, the examiner construed Nichols’s square target holes as “is further configured to impact the puck-shaped object's ability to pass through said target hole when shot at the game board positioned for game play, depending on the puck-shaped object's orientation in the air just as it reaches the opening of said target hole at the top side of the game board”, while the game is used, as projectiles (figs. 4-6) are thrown at the target game (see also 1:95+ the use of the device for a game). 
	As per claim 16, Nichols discloses wherein all of the one or more target holes have a substantially prismatic perimeter (square opening 20)(Fig. 1).
	As per claims, 18, 19, with respect wherein the bottom side of the game board is configured to receive a framing system (claim 18), wherein the framing system defines part of the perimeter of one of the one or more target holes when connected to the game board (claim 19), note Figs. 1-3 in conjunction to 1:47-69 regarding the structure of the game board (cover B) regarding its framing, its bottom framing, the square opening, and etc. 
	As per claim 23, Nichols discloses further comprising a launch pad (base A)(Figs. 1 and 2). 
	With respect to the function of the pad as “from which to shoot the puck-shaped object at the one or more target holes”, it is important to recognize that While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	As per claim 24, Nichols discloses a method of playing a hockey-type game (the method, use of a game system for throwing objects thereat)(Figs. 1-6; 1:1-2:11) comprising the steps of: 
	a. propping up at an angle off of a surface (Figs. 1 and 2), a game board with top and bottom sides, two side walls and two end walls, comprising one or more target holes formed through the top and bottom sides, through which a puck-shaped object can pass, and wherein at least one of the one or more target holes has a substantially prismatic perimeter (cover B includes borders/flanges 21-22; the cover further includes a square openings 20, i.e. a target holes that has a substantially prismatic perimeter)(Fig. 1; 1:47-62); and
	 b. shooting the puck-shaped object at the one or more target holes of the game board (1:101-2:3 in conjunction to at least Figs. 1 and 2). 
	With respect to wherein the at least one of the one or more target holes having a substantially prismatic perimeter is further configured to impact the puck-shaped object's ability to pass through said target hole, when shot at the game board positioned for game play, depending on the puck-shaped object's orientation in the air just as it reaches said target hole at the top side of the game board, as discussed above with respect to claim 13, to the best of his understating the square shape of the openings 20 of Nichols possess such properties, limitations as claimed. 
	As per claim 27, Nichols discloses wherein a set of legs is connected to the game board to prop the game board up at an angle off of a surface (posts 12 and walls 13)(Figs. 1-3; 1:33-46) .
	As per claim 28, Nichols discloses wherein all of the one or more target holes have a substantially prismatic perimeter (square target opening 20).
	As per claims 30, 31, with respect to wherein the bottom side of the game board is configured to receive a framing system (claim 30), and wherein the framing system defines part of the perimeter of one of one or more target holes when connected to the game board (claim 31), note Figs. 1-3 in conjunction to 1:47-69 regarding the structure of the game board (cover B) regarding its framing, its bottom framing, the square opening, and etc. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 21, 26, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols.
	As per claim 20, with respect to wherein the game board is constructed of plastic, although Nichols is not specific regarding the use of such material/s in forming his device, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	A skilled artisan would have appreciated that the use of such well known material/s in forming Nichols’ game board would have been obvious as selecting known material/s suitable for their intended use as ready available material/s that are strong, durable, resilient, and etc. configure to sustain large, sizable impact (to include the elements, as the game board to be use outdoors), and etc. yet light enough for easy storage and transportations.   
	With respect to the plastic using an injection or blow molded process, it is further noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	As per claim 21, with respect to wherein the game board is constructed of fabric material forming all or a portion of the top and bottom sides of the game board and connected to a frame structure integrated as part of the game board, once again as discussed above with respect to claim 19, the use of known materials suitable for their intended use deemed as obvious.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use such well known material/s in forming Nichols’ game board for similar reasons discussed above with respect to claim 20.
	As per claim 26, with respect to wherein the game board is constructed of one or more materials selected from metal, particle board, medium density fiber, plastic and fabric, once again as discussed above with respect to claim 19, the use of known materials suitable for their intended use deemed as obvious.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use such well known material/s in forming Nichols’ game board for similar reasons discussed above with respect to claim 20.
	As per claim 33, with respect to wherein the game board is constructed of plastic, although Nichols is not specific regarding the use of such material/s in forming his device, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	A skilled artisan would have appreciated that the use of such well known material/s in forming Nichols’ game board would have been obvious as selecting known material/s suitable for their intended use as ready available material/s that are strong, durable, resilient, and etc. configure to sustain large, sizable impact (to include the elements, as the game board to be use outdoors), and etc. yet light enough for easy storage and transportations.   
	With respect to the plastic using an injection or blow molded process, it is further noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	As per claim 34, with respect to wherein the game board is constructed of fabric material forming all or a portion of the top and bottom sides of the game board and connected to a frame structure integrated as part of the game board, once again as discussed above with respect to claim 19, the use of known materials suitable for their intended use deemed as obvious.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use such well known material/s in forming Nichols’ game board for similar reasons discussed above with respect to claim 20.
Claims 17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols as applied to claim 13 and 24  above, and further in view of Hockridge et al US 4,938,485 (“Hockridge”).
	As per claims 17, 29, Nichols is not specific regarding wherein the opening of one or more of the one or more target holes is partially obstructed by a structure attached to the game board.
	However, in a similar field of game board systems, Hockridge discloses wherein an opening of one or more of a one or more target holes is partially obstructed by a structure attached to a game board (opening 14 is partially obstructed by insert/s 16 (i.e. a structure) while attached to a game board, 10/11 with top surface 13)(Figs. 1-6; 3:30-4:19).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Nichols’ game board system wherein the opening of one or more of the one or more target holes is partially obstructed by a structure attached to the game board as taught by Hockridge for the reason that a skilled artisan would have been motivated by Hockridge’s suggestion to use such insert (i.e. a structure that partially obstructed a target opening while attached to a game board) to enhance the degree of difficulty and challenge to the players (1:52-62 and 3:55-61).  
Claims 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols as applied to claims 13 and 24 above, and further in view of Starnes US 5,351,968 (“Starnes”).
	As per claim 32, Nichols is not specific regarding wherein netting is positioned beneath the bottom side of the game board for receiving the puck- shaped object when it goes through one of the one or more target holes.
	However, the use of netting beneath a game board, to receive/catch projectile passing therethrough the target holes as taught by Starnes (netting 5 beneath game board 3/opening 3a for catching projectiles)(Figs. 1, 2 and 5; 3:43-4:7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Nichols’ device wherein netting is positioned beneath the bottom side of the game board for receiving the puck- shaped object when it goes through one of the one or more target holes as taught by Starnes for the reason that a skilled artisan would have been motivated by Starnes’ suggestion to use netting mean for catching passing projectiles through the game board/target opening while playing a game as projectile are thrown towards the target opening.    
	As per claim 36, Nichols is not specific regarding further comprising netting positioned beneath the bottom side of the game board for receiving the puck-shaped object when it goes through one of the one or more target holes.
	However, the use of netting beneath a game board, to receive/catch projectile passing therethrough the target holes as taught by Starnes (netting 5 beneath game board 3/opening 3a for catching projectiles)(Figs. 1, 2 and 5; 3:43-4:7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Nichols’ device wherein netting is positioned beneath the bottom side of the game board for receiving the puck- shaped object when it goes through one of the one or more target holes as taught by Starnes for the reason that a skilled artisan would have been motivated by Starnes’ suggestion to use netting mean for catching passing projectiles through the game board/target opening while playing a game as projectile are thrown towards the target opening.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; note the list of references cited on the 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                        4/2/2021

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711